     Case 2:18-cv-02710-JAM-KJN Document 67 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE,                                   No. 2:18-cv-2710 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    SGT. MARTINEZ,
15                       Defendant.
16

17          Plaintiff is a former county inmate, proceeding pro se. Plaintiff has filed a motion to

18   extend the discovery deadline pending his appeal, and renewed his motion for a court order

19   requiring defendant to disclose all evidence pertinent to the instant action.

20          Within twenty-one days, counsel for defendant shall respond to plaintiff’s motion to

21   modify the scheduling order. (ECF No. 65.)

22          As to plaintiff’s request for a court order requiring defendant to “give plaintiff all

23   evidence in this case,” it appears that plaintiff may not have properly propounded his discovery

24   request. Plaintiff states that he sent a letter to defendant’s attorney on October 22, 2020, but as of

25   November 10, 2020, plaintiff had not received a response. (ECF No. 65 at 2.) However, the

26   scheduling order provides that responses to written discovery requests are not due until 45 days

27   after the request is served. (ECF No. 40 at 5.) Thus, even if plaintiff properly propounded a

28   discovery request, his request that the court address defendant’s alleged failure to respond is
                                                        1
     Case 2:18-cv-02710-JAM-KJN Document 67 Filed 11/23/20 Page 2 of 2


 1   premature. In addition, plaintiff is advised that under the Federal Rules, he must specifically

 2   identify the discovery he seeks, and comport with the applicable rules. See, e.g., Fed. R. Civ. P.

 3   30 (depositions); Fed. R. Civ. P. 33 (interrogatories); Fed. R. Civ. P. 34 (request for production of

 4   documents). A broad request such as “turn over all evidence” is insufficient. That said, the court

 5   expects the parties will cooperate in discovery, particularly where the plaintiff is proceeding

 6   without counsel.

 7             Plaintiff is reminded that court permission is not necessary for discovery requests and that

 8   neither discovery requests served on an opposing party nor that party’s responses should be filed

 9   until such time as a party becomes dissatisfied with a response and seeks relief from the court

10   pursuant to the Federal Rules of Civil Procedure. Discovery requests between the parties shall

11   not be filed with the court unless, and until, they are at issue.

12             Accordingly, IT IS HEREBY ORDERED that:

13             1. Within twenty-one days from the date of this order, defendant shall file a response to

14   plaintiff’s motion to modify the scheduling order; and

15             2. Plaintiff’s motion for discovery (ECF No. 66) is denied.

16   Dated: November 23, 2020

17

18
     /bled2710.fb
19

20
21

22

23

24

25

26
27

28
                                                         2
